Case 2:21-cv-04954 Document 1-7 Filed 06/17/21 Page 1 of 7 Page ID #:48




       EXHIBIT 7
            Case 2:21-cv-04954 Document 1-7 Filed 06/17/21 Page 2 of 7 Page ID #:49




                                      NASS 2020 IDEAS Award
  VoteSure: A Public Education Campaign Encouraging Voters
            to be Vigilant of Election Misinformation
                            California Secretary of State’s Office

                                     Subject Area of Nomination: Cybersecurity

Cyber threats to our elections are the new normal. In 2016, federal intelligence officials were unanimous in their
conclusion that foreign actors interfered in the U.S. Presidential Election. In response, with the support of California’s
Governor and Legislature, the California Secretary of State’s office developed innovative safeguards, including a public
education campaign, to secure our elections. Launched in October 2018, VoteSure counteracted misinformation,
provided public education resources, and bolstered confidence in our elections. VoteSure was the first-of-its-kind public
education initiative launched by a Secretary of State’s office.




Project Lead:

Paula Valle
Deputy Secretary of State,
Chief Communications Officer
1500 11th St.
Sacramento, CA 95814
Phone: (213) 797-9920
E-Mail Address:
Web Address: www.sos.ca.gov

                                                                                                                              1

                                                                                                                             1/6
            Case 2:21-cv-04954 Document 1-7 Filed 06/17/21 Page 3 of 7 Page ID #:50




      VoteSure: A Public Education Campaign Encouraging Voters to be
                    Vigilant of Election Misinformation

Background
For the first time in the history of California, the Legislature and Governor approved a public education and outreach
budget for the California Secretary of State’s office, specifically designated for communicating accurate election
information to California voters. This came at a critical time when federal intelligence agencies were unanimous in their
assessment that foreign governments targeted California and other states with sophisticated misinformation campaigns
on social media that were confusing to voters.

This funding approved in fiscal year 2018-2019 enabled the California Secretary of State’s office to employ additional
tools and resources necessary to identify misinformation and create content to provide voters, particularly in hard-to-
reach communities, access to information about California Secretary of State programs via verified websites. The target
population, of these educational campaigns, was estimated at 19.4 million at the last report of registration.

Our office identified email communication with California voters as one of the primary areas where we could be effective in
addressing misinformation as well as providing proactive accurate, reliable and verified information. As such, we secured a
contract with Granicus to ensure that we had the ability to email and distribute, as well as text message, all registered
voters in California that provided email addresses in their voter registration forms. While not all registered voters provide
emails and/or phone numbers, a vast majority do.

Having the ability to email voters statewide should a major incident occur is essential to our responsibility as the state’s
chief elections office. For example, if there is a coordinated misinformation campaign that targets a county or precinct, we
are now able to use an email management system to communicate accurate information to voters.

In addition to these outreach and educational tools, the Offices of Election Cybersecurity and Enterprise Risk
Management were created to develop strategies for communicating elections information and mitigating potential risks
to the California Secretary of State security infrastructure.

The Office of Election Cybersecurity created VoteSure, which was a first-of-its-kind public education initiative to promote
trusted, accurate, and official sources of election information on Facebook, Instagram, and Twitter. The goal of
VoteSure was to increase voter awareness about election misinformation online and provide official, trusted election
resources.

The Office of Election Cybersecurity utilized Facebook, Instagram and Twitter’s software to communicate accurate
information to voters across the state, which increased and enhanced the outreach and civic engagement by the Secretary
of State’s office ahead of Election 2018. The software and analytics provided by these social media channels enabled the
Secretary of State’s office to provide real-time reports and data, which helped fine tune our target messaging more
appropriately for our communication and outreach efforts.

Election security continues to be a top priority for the Secretary of State’s office, and we are continuing to work around the
clock to protect the integrity of our systems ahead of Election 2020 and to combat misinformation through our Office of
Election Cybersecurity.




                                                                                                                              2
                                                                                                                                 2/6
            Case 2:21-cv-04954 Document 1-7 Filed 06/17/21 Page 4 of 7 Page ID #:51
The Campaign: VoteSure

Public Education:
The VoteSure campaign included paid advertisements on Twitter, Facebook and Instagram. These paid advertisements
included graphics about misinformation and official Election Day information. A series of videos encouraged voters to
report misinformation at cybersecurity.sos.ca.gov and to visit VoteSure.sos.ca.gov to obtain official election
information straight from the source. The new VoteSure.sos.ca.gov portal was created to inform the public about efforts
being taken to protect elections. It included links to help voters look up their voter registration status, find their polling
place and early voting opportunities, and learn about their rights as voters.

On Election Day, November 6, 2018, the #VoteSure hashtag was included alongside several informational
graphics that encouraged early voting and a link to the Voter Bill of Rights on Facebook and Twitter.

Statewide Outreach:
As part of the VoteSure initiative, around 6 million voters who included an email address with their voter registration
received an email communication with election information directly from the California Secretary of State’s office. This
electronic campaign was the first time the California Secretary of State’s office directly emailed registered voters. Due to
the very positive feedback, the California Secretary of State’s office plans on making this a standard method for
disseminating information.

Monitoring and Countering Misinformation:
The Office of Election Cybersecurity worked with state, local, and federal agencies to share information about cyber
threats, develop emergency preparedness plans, and recommend ways to protect election infrastructure. This included
piloting a new social media monitoring effort in the days leading up to and on Election Day. Posts spreading false
information such as “vote online,” “provisional ballots don’t count,” or “Democrats vote on 7/6 and Republicans vote on
7/7,” were reported to officials at Facebook and Twitter.

Voters could also participate with monitoring by reporting suspicious content or election misinformation found on social
media directly to a VoteSure email inbox. These posts would be reviewed by the Office of Election Cybersecurity and
in most cases reported to the social media company so they could be removed.

Results
In total, the VoteSure initiative targeted all Californians over the age of 18 and made 46 million impressions on Facebook
and Twitter. Using the election portal, VoteSure.sos.ca.gov, voters were able to easily verify their registration status, find
their polling place or report election misinformation.

The Office of Election Cybersecurity discovered nearly 300 erroneous or misleading social media posts that were
identified and forwarded to Facebook and Twitter to review and 98 percent of those posts were

promptly removed for violating the respective social media company’s community standards.

Voters turned out to the polls on Election Day in record numbers. Approximately 12 million Californians cast their ballot on
November 6, 2018. That’s a 60 percent turnout— the highest level of participation in a midterm election since 1982.




                                                                                                                                 3

                                                                                                                             3/6
Case 2:21-cv-04954 Document 1-7 Filed 06/17/21 Page 5 of 7 Page ID #:52


 Supporting Documents: Social Media Graphics and Posts




                                                                          4
                                                                          4/6
Case 2:21-cv-04954 Document 1-7 Filed 06/17/21 Page 6 of 7 Page ID #:53




   Supporting Documents: VoteSure Email and Website




                                                                          5

                                                                          5/6
Case 2:21-cv-04954 Document 1-7 Filed 06/17/21 Page 7 of 7 Page ID #:54




                      Informational Videos




                         VoteSure California- 1

          https://www.youtube.com/watch?v=SOWhM_qYBo4




                         VoteSure California- 2

            https://www.youtube.com/watch?v=51t04gr1Yjg
                                                                          6

                                                                          6/6
